MEMORANDUM**
Washington state prisoner Randy C. Ei-land appeals pro se the district court’s judgment dismissing, pursuant to 28 U.S.C. § 1915(e)(2), his civil rights action alleging violations of the Fifth and Fourteenth Amendments. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998), and we affirm.
The district court properly dismissed Eiland’s action because he challenges the revocation of good time credits and such an action is not cognizable under 42 U.S.C. § 1983. See Edwards v. Balisok, 520 U.S. 641, 647, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997); Heck v. Humphrey, 512 U.S. 477, 481, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (holding that habeas corpus is the exclusive remedy for a state prisoner who challenges the fact or duration of his confinement and seeks immediate or speedier release).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.